NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

In re: DUSTIN ROGER CHANTEL;                    No. 15-60055
ELIZABETH DARLENE CHANTEL,
                                                BAP No. 14-1514
             Debtors.
______________________________
                                                MEMORANDUM*
DUSTIN ROGER CHANTEL;
ELIZABETH DARLENE CHANTEL,

                Appellants,

 v.

UNITED STATES TRUSTEE,

                Appellee.

                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
             Pappas, Jury, and Kirscher, Bankruptcy Judges, Presiding

                              Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Chapter 7 debtors Dustin Roger Chantel and Elizabeth Darlene Chantel


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal pro se from a judgment of the Bankruptcy Appellate Panel (“BAP”)

affirming the bankruptcy court’s order denying the debtors a discharge. We have

jurisdiction under 28 U.S.C. § 158(d). We affirm.

      In the opening brief, the debtors fail to address how the bankruptcy court

erred in denying them a discharge. As a result, the debtors have waived their

challenge to the bankruptcy court’s order. See Smith v. Marsh, 194 F.3d 1045,

1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in its opening

brief are deemed waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994)

(“We review only issues which are argued specifically and distinctly in a party’s

opening brief.”).

      We reject as without merit the debtors’ contentions concerning their right to

a jury trial and court-appointed counsel, and regarding the timeliness of the United

States Trustee’s adversary proceeding complaint.

      The debtors’ “motion to grant default judgment under Federal Rules of Civil

Procedure 55” (Docket Entry No. 20) is denied.

      AFFIRMED.




                                         2                                   15-60055